Sullivan, J.
This action was brought by August Johnson against Paul Klein in the district court of Saunders county to foreclose a purchase-money mortgage. The defendant filed an answer denying that the plaintiff was entitled to maintain the action and denying that any of the conditions of the mortgage had been broken. The plaintiff filed a reply, and thé issues joined having been tried to the court, resulted in a decree of foreclosure. The questions. upon which the appellant relies for a reversal of the judgment rendered against him cannot be determined without reviewing the evidence taken at the trial. The bill of exceptions having been heretofore quashed on the motion of Johnson, the evidence is not legally before us and cannot be considered. The judgment must therefore be
Affirmed.